Name: Commission Implementing Regulation (EU) No 723/2014 of 23 June 2014 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (NieheimerÃ KÃ ¤seÃ (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  production;  regions of EU Member States;  marketing;  consumption;  processed agricultural produce
 Date Published: nan

 1.7.2014 EN Official Journal of the European Union L 192/36 COMMISSION IMPLEMENTING REGULATION (EU) No 723/2014 of 23 June 2014 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Nieheimer KÃ ¤se (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Germany's application for the approval of amendments to the specification for the protected geographical indication Nieheimer KÃ ¤se, registered under Commission Regulation (EC) No 414/2010 (2). (2) The purpose of the application is to amend the specification by defining the proportion of caraway, an optional ingredient. (3) The Commission has examined the amendment in question and concluded that it is justified. Since the amendment is minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve it without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Nieheimer KÃ ¤se is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2014. For the Commission On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 119, 13.5.2010, p. 3. ANNEX The following amendment to the specification for the protected geographical indication Nieheimer KÃ ¤se is approved: Method of production: In the sentence Cooking salt (2,5-3,5 %) and possibly caraway seed (0,01-0,03 %) are then added to the mass, which is mixed until distribution is even., the text in parentheses, (0,01-0,03) following caraway seed is replaced with (0,1-0,3 %). Justification: The requester, an association of producers of the product in question, contends that over the 65 years in which Nieheimer KÃ ¤se has been produced, the addition of caraway seed has always represented 0,1-0,3 %. The quantity mentioned in the summary published in the Official Journal of the European Union in this connection (0,01-0,03) is the result of a drafting error. The missing % sign was added upon publication in the Deutsches Markenblatt of 23 September 2005. The extra zeros after the comma would result in a corresponding addition of caraway seed (of only one to three ten thousandths of the total weight) to the product, which would be barely perceptible.